             Case 3:09-cv-02292-WHO Document 890 Filed 05/28/19 Page 1 of 2



 1   COOPER AND KIRK, PLLC
     Charles J. Cooper (DC Bar No. 248070)*
 2   ccooper@cooperkirk.com
     David H. Thompson (DC Bar No. 450503)*
 3   dthompson@cooperkirk.com
     1523 New Hampshire Ave. N.W., Washington, D.C. 20036
 4   Telephone: (202) 220-9600, Facsimile: (202) 220-9601

 5   LAW OFFICES OF ANDREW P. PUGNO
     Andrew P. Pugno (CA Bar No. 206587)
 6   andrew@pugnolaw.com
     8261 Greenback Lane, Suite 200, Fair Oaks, California 95628
 7   Telephone: (916) 608-3065, Facsimile: (916) 608-3066

 8   ALLIANCE DEFENDING FREEDOM
     James A. Campbell (OH Bar No. 0081501)*
 9   jcampbell@adflegal.org
     15100 North 90th Street, Scottsdale, Arizona 85260
10   Telephone: (480) 444-0020, Facsimile: (480) 444-0028

11   ATTORNEYS FOR DEFENDANTS-INTERVENORS DENNIS HOLLINGSWORTH,
     GAIL J. KNIGHT, MARTIN F. GUTIERREZ, AND MARK A. JANSSON
12
     * Admitted pro hac vice
13
                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA

15   KRISTIN M. PERRY, et al.,
16                 Plaintiffs,                         CASE NO. 09-CV-2292-WHO

17
           v.                                          The Honorable William H. Orrick
18
     GAVIN NEWSOM, in his official capacity as
19   Governor of California, et al.,
20                                                     NOTICE OF CHANGE OF COUNSEL
                   Defendants,
21
     and
22
     DENNIS HOLLINGSWORTH, et al.,
23
                   Defendants-Intervenors.
24

25

26
27

28

                                      NOTICE OF CHANGE OF COUNSEL
                                         CASE NO. 09-CV-2292 WHO
             Case 3:09-cv-02292-WHO Document 890 Filed 05/28/19 Page 2 of 2



 1          Undersigned counsel Howard C. Nielson, Jr., who entered an appearance on behalf of

 2   Defendants-Intervenors, hereby gives notice that he will withdraw from this case. Mr. Nielson, who is

 3   not lead counsel for Defendants-Intervenors, will be leaving private practice and will no longer

 4   represent Defendants-Intervenors. Although this case has been closed, it appears possible that future

 5   proceedings may take place. Defendants-Intervenors have consented to Mr. Nielson’s withdrawal,

 6   and the withdrawal will leave Defendants-Intervenors with representation by their lead counsel and

 7   by the other counsel who have entered appearances on their behalf in the event that future

 8   proceedings take place.

 9

10

11   Dated: May 28, 2019
                                                              s/ Howard C. Nielson, Jr.
12                                                            Howard C. Nielson, Jr.
13                                                            Attorney for Defendants-Intervenors
                                                              COOPER & KIRK, PLLC
14                                                            1523 New Hampshire Avenue, N.W.
                                                              Washington, D.C. 20036
15                                                            Telephone: (202) 220-9600
                                                              Fax: (202) 220-9601
16                                                            hnielson@cooperkirk.com
17

18

19

20
21

22

23

24

25

26
27

28
                                                      1
                                        NOTICE OF CHANGE OF COUNSEL
                                           CASE NO. 09-CV-2292 WHO
